Exhibit 10.1

 

            Grantee:    “participant name”             Grant Date:   
“grant date”

CLEAR CHANNEL OUTDOOR HOLDINGS, INC.

2012 AMENDED AND RESTATED STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), made as of
[                    ] (the “Grant Date”) by and between Clear Channel Outdoor
Holdings, Inc., a Delaware corporation (the “Company”), and “participant name”
(the “Grantee”), evidences the grant by the Company of an award (the “Award”) of
restricted stock units (“RSUs”) to the Grantee on such date and the Grantee’s
acceptance of the Award in accordance with the provisions of the Clear Channel
Outdoor Holdings, Inc. 2012 Amended and Restated Stock Incentive Plan, as it may
be amended from time to time (the “Plan”). All capitalized terms not defined
herein shall have the meaning ascribed to them as set forth in the Plan. The
Company and the Grantee agree as follows:

1.    Grant of Award. Subject to the terms and conditions set forth herein and
in the Plan, the Company hereby grants to the Grantee the Award, giving the
Grantee the conditional right to receive “Shares granted” shares of Class A
Common Stock of the Company (the “Shares”).

2.    Vesting. Except as otherwise provided in this Agreement, the Award will
vest with respect to [                    ] of the Shares on each of
[                    ], [                    ], and [                    ] (each
a “Vesting Date”); provided, that, the Grantee is still employed by or providing
services to the Company on each such Vesting Date.

3.    Dividend Equivalents. The Award is granted together with dividend
equivalent rights, which dividend equivalent rights will be (a) paid in the same
form (cash or stock) in which such dividends are paid to the stockholders and
(b) subject to the same vesting and forfeiture provisions as set forth in
Section 2. Any payments made pursuant to dividend equivalent rights will be paid
in either cash or in shares of Common Stock, or any combination thereof,
effective as of the date of settlement under Section 4 below.

4.    Payment of Award. The Company shall, as soon as practicable upon the
vesting of any portion of the Award in accordance with Section 2, 5 or 6 hereof,
(but in no event later than the date that is sixty (60) days after the date such
portion becomes vested), issue (if necessary) and transfer to the Grantee the
Shares with respect to such vested portion of the Award, and shall deliver to
the Grantee or have deposited in the Grantee’s brokerage account with the
Company’s transfer agent or designated third-party administrator such Shares, at
the Grantee’s election either electronically or represented by a certificate or
certificates therefor, registered in the Grantee’s name. No Shares will be
issued pursuant to this Award unless and until all legal requirements applicable
to the issuance or transfer of such Shares have been complied with to the
satisfaction of the Company.



--------------------------------------------------------------------------------

5.    Termination of Employment.

(a)    If the Grantee’s employment or service is terminated due to death or
Disability (as defined herein) and such death or Disability occurs before this
Award is vested in full, this Award shall automatically vest in full.

For purposes of this Agreement, “Disability” shall mean (i) if the Grantee’s
employment or service with the Company is subject to the terms of an employment
or other service agreement between such Grantee and the Company, which agreement
includes a definition of “Disability”, the term “Disability” shall have the
meaning set forth in such agreement; and (ii) in all other cases, the term
“Disability” shall mean a physical or mental infirmity which impairs the
Grantee’s ability to perform substantially his or her duties for a period of one
hundred eighty (180) consecutive days.

(b)    If the Grantee’s employment or service is terminated due to Retirement
(as defined herein) the Grantee shall vest in the portion of the Award that
would have vested in the ordinary course during the 12-month period following
such Retirement. Any then unvested portion of the Award shall be immediately
forfeited without consideration and the Grantee shall have no further rights to
such unvested portion of the Award hereunder.

For purposes of this Agreement, “Retirement” shall mean the Grantee’s
termination of employment with the Company for any reasons other than death,
Disability, by the Company for Cause or pursuant to Section 6(b), on or after
the date on which the sum of his/her (i) full years of age (measured as of
his/her last birthday preceding the date of termination of employment or
service) and (ii) full years of service with the Company (or any parent or
subsidiary) measured from his date of hire (or re-hire, if later), is equal at
least seventy (70); provided, that, the Grantee must have attained at least the
age of sixty (60) and completed at least five (5) full years of service with the
Company (or any parent or subsidiary) prior to the date of his/her resignation.
Any disputes relating to whether the Grantee is eligible for Retirement under
this Agreement, including, without limitation, years of service, shall be
settled by the Committee in its sole discretion.

(c)    Subject to Section 6 hereof, if the termination of the Grantee’s
employment or service is for any other reason, the then unvested portion of the
Award shall be immediately forfeited without consideration and the Grantee shall
have no further rights to such unvested portion of the Award hereunder. The
Grantee’s status as an employee or other service-provider shall not be
considered terminated in the case of a leave of absence agreed to in writing by
the Company (including, but not limited to, military and sick leave); provided,
that, such leave is for a period of not more than three months or re-employment
or re-engagement upon expiration of such leave is guaranteed by contract or
statute.

(d)    Notwithstanding any other provision of this Agreement or the Plan to the
contrary:

 

2



--------------------------------------------------------------------------------

(i)    If it is determined by the Committee that the Grantee engaged (or is
engaging in) any activity that is harmful to the business or reputation of the
Company (or any parent or subsidiary), including, without limitation, any
“Competitive Activity” (as defined below) or conduct prejudicial to or in
conflict with the Company (or any parent or subsidiary) or any material breach
of a contractual obligation to the Company (or any parent or subsidiary)
(collectively, “Prohibited Acts”), then, upon such determination by the
Committee, the unvested portion of the Award shall be forfeited without
consideration.

(ii)    If it is determined by the Committee that the Grantee engaged in (or is
engaging in) any Prohibited Act where such Prohibited Act occurred or is
occurring within the one (1) year period immediately following the vesting of
any portion of the Award, the Grantee agrees that he/she will repay to the
Company any gain realized on the vesting of such portion of the Award (such gain
to be valued as of the relevant Vesting Date(s) based on the fair market value
of the Shares vesting on the relevant Vesting Date). Such repayment obligation
will be effective as of the date specified by the Committee. Any repayment
obligation must be satisfied in cash or, if permitted in the sole discretion of
the Committee, in shares of Common Stock having a fair market value equal to the
gain realized upon vesting of such portion of the Award. The Company is
specifically authorized to off-set and deduct from any other payments, if any,
including, without limitation, wages, salary or bonus, that it may own the
Grantee to secure the repayment obligations herein contained.

The determination of whether the Grantee has engaged in a Prohibited Act shall
be determined by the Committee in good faith and in its sole discretion.

For purposes of this Agreement, the term “Competitive Activity” shall mean the
Grantee, without the prior written permission of the Committee, anywhere in the
world where the Company (or any parent or subsidiary) engages in business,
directly or indirectly, (i) entering into the employ of or rendering any
services to any person, entity or organization engaged in a business which is
directly or indirectly related to the businesses of the Company or any parent or
subsidiary (“Competitive Business”) or (ii) becoming associated with or
interested in any Competitive Business as an individual, partner, shareholder,
creditor, director, officer, principal, agent, employee, trustee, consultant,
advisor or in any other relationship or capacity other than ownership of passive
investments not exceeding 1% of the vote or value of such Competitive Business.

(e)    The term “Company” as used in this Agreement with reference to the
employment or service of the Grantee shall include the Company and its parent
and subsidiaries, as appropriate.

6.    Change in Control.

(a)    Upon a Change in Control, the Committee, acting in its sole discretion
without the consent or approval of the Grantee, may affect one or more of the
following alternatives: (i) accelerate the vesting of all or a portion of the
Award, (ii) cancel all RSUs and pay to the Grantee an amount of cash, shares of
stock, or a combination thereof equal to the Change in Control Price for a
number of shares equal to the vested RSUs, (iii) provide for the assumption or
substitution or continuation of RSUs by the successor company or a parent or
subsidiary of the successor company, or (iv) make such adjustments to RSUs then
outstanding as the Committee deems appropriate to reflect such Change in
Control; provided, however, that the Committee may determine in its sole
discretion that no adjustment is necessary to RSUs then outstanding.

 

3



--------------------------------------------------------------------------------

(b)    In the event that within twelve (12) months following the occurrence of a
Change in Control (as defined herein) of the Company, the Grantee’s employment
or service relationship with the Company is terminated by the Company without
Cause (as defined herein), then 100% of the unvested portion of this Award that
remains outstanding at such time shall become immediately fully vested.

(c)    For the purposes hereof, the term “Change in Control” of the Company
shall be deemed to occur if (i) any “person,” as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company or its affiliates, or
any company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Common Stock of the
Company), becoming the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the combined voting power of the Company’s then outstanding
securities, (ii) during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board, and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the two-year period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the Board (excluding any person
whose election or nomination for election was a result of either an actual or
threatened election contest as such term is used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act), (iii) a merger or consolidation of the
Company or a subsidiary of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or the ultimate parent company of the Company
outstanding immediately after such merger or consolidation; provided, however,
that a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person (other than those covered by
the exceptions in Section 6(c)(i) acquires more than 50% of the combined voting
power of the Company’s then outstanding securities), and (iv) a complete
liquidation or dissolution of the Company or the consummation of a sale or
disposition by the Company of all or substantially all of the Company’s assets
other than the sale or disposition of all or substantially all of the assets of
the Company to a person or persons who beneficially own, directly or indirectly,
50% or more of the combined voting power of the outstanding voting securities of
the Company at the time of the sale, provided that an event shall only be
considered to be a Change in Control under this Agreement to the extent such
transaction or series of transactions constitutes a change in control pursuant
to Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and the regulations promulgated thereunder.

 

4



--------------------------------------------------------------------------------

(d)    For purposes hereof, “Change in Control Price” shall mean the amount
determined in the following clause (i), (ii), (iii), (iv) or (v), whichever is
applicable, as follows: (i) the price per share offered to holders of the Stock
of the Company in any merger or consolidation, (ii) the per share fair market
value of the Stock immediately before the Change in Control without regard to
assets sold in the Change in Control and assuming the Company has received the
consideration paid for the assets in the case of a sale of the assets, (iii) the
amount distributed per share of Stock in a dissolution transaction, (iv) the
price per share offered to holders of Stock in any tender offer or exchange
offer whereby a Change in Control takes place, or (v) if such Change in Control
occurs other than pursuant to a transaction described in clauses (i), (ii),
(iii), or (iv) of this Section 6(d), the fair market value per share of the
Stock that may otherwise be obtained with respect to such Awards or to which
such Awards track, as determined by the Committee as of the date determined by
the Committee to be the date of cancellation and surrender of such Awards. In
the event that the consideration offered to stockholders of the Company in any
transaction described in this Section 6(d) or in Section 6(c) consists of
anything other than cash, the Committee shall determine the fair cash equivalent
of the portion of the consideration offered which is other than cash and such
determination shall be binding on the Grantee to the extent applicable to Awards
held by the Grantee.

(e)    For purposes hereof, “Cause” shall have the meaning ascribed to such term
in any employment agreement or other similar agreement between the Grantee and
the Company or any of its subsidiaries, or, if no such agreement exists, or if
there are multiple such agreements and the provisions of such agreements
conflict, means (a) the Grantee’s failure to perform (other than by reason of
disability), or material negligence in the performance of, his or her duties and
responsibilities to the Company or any of its affiliates; (b) material breach by
the Grantee of any provision of this Agreement or any employment or other
written agreement; or (c) other conduct by the Grantee that is materially
harmful to the business, interests or reputation of the Company or any of its
affiliates.

7.    Withholding. The Grantee agrees that no later than each Vesting Date, the
Grantee shall pay to the Administrator (or at the option of the Company, to the
Company) such amount as the Company deems necessary to satisfy its obligation to
withhold federal, state or local income or other taxes incurred with respect to
the portion of the Award vesting on such Vesting Date. The Grantee may elect to
pay to the Administrator (or at the option of the Company, to the Company) an
amount equal to the amount of the taxes which the Company shall be required to
withhold by delivering to the Administrator (or at the option of the Company, to
the Company), cash, a check or at the sole discretion of the Company, shares of
Common Stock having a fair market value equal to the amount of the withholding
tax obligation as determined by the Company.

8.    Section 409A.

(a)    It is the intent of the Company that the payments and benefits under this
Agreement shall comply with, or be exempt from, Section 409A of the Code and
applicable regulations and guidance thereunder (collectively, “Section 409A”)
and accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance with, or be exempt from, Section 409A. In no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Grantee by Section 409A or for any damages
for failing to comply with Section 409A.

 

5



--------------------------------------------------------------------------------

(b)    For purposes of Section 409A and to the extent Section 409A is applicable
to any payment hereunder, Grantee’s right to receive any installment payment
pursuant to this Agreement shall be treated as a right to receive a series of
separate and distinct payments.

(c)    Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within 2 1/2 months
following the date specified in Section 2”), the actual date of payment within
the specified period shall be within the Company’s sole discretion.

(d)    If Grantee is deemed on the date of termination to be a “specified
employee” within the meaning of Section 409A(a)(2)(B) of the Code, any amounts
to which Grantee is entitled under this Agreement that constitute “non-qualified
deferred compensation” payable on “separation from service” under Section 409A
and would otherwise be payable prior to the earlier of (i) the 6-month
anniversary of the Grantee’s date of termination and (ii) the date of the
Grantee’s death (the “Delay Period”) shall instead be paid in a lump sum
immediately upon (and not before) the expiration of the Delay Period to the
extent required under Section 409A.

9.    Rights as a Stockholder. No Shares shall be issued under this Award until
payment of the applicable tax withholding obligations have been satisfied or
provided for to the satisfaction of the Company, and the Grantee shall have no
rights as a stockholder with respect to any Shares covered by this Award until
such shares are duly and validly issued by the Company to or on behalf of the
Grantee.

10.    Non-Transferability. This Award is not assignable or transferable except
upon the Grantee’s death to a beneficiary designated by the Grantee in a manner
prescribed or approved for this purpose by the Committee or, if no designated
beneficiary shall survive the Grantee, pursuant to the Grantee’s will or by the
laws of descent and distribution.

11.    Limitation of Rights. Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to the continuation of his employment or
service with the Company, or interfere in any way with the right of the Company
at any time to terminate such employment or other service or to increase or
decrease, or otherwise adjust, the compensation and/or other terms and
conditions of the Grantee’s employment or other service.

12.    Securities Representations. The Grantee agrees, by acceptance of this
Award, that, upon issuance of any Shares hereunder, that, unless such Shares are
then registered under applicable federal and state securities laws,
(i) acquisition of such Shares will be for investment and not with a view to the
distribution thereof, and (ii) the Company may require an investment letter from
the Grantee in such form as may be recommended by Company counsel. The Company
shall in no event be obliged to register any securities pursuant to the
Securities Act of 1933 (as now in effect or as hereafter amended) or to take any
other affirmative action in order to the issuance or transfer of Shares pursuant
to this Award to comply with any law or regulation of any governmental
authority.

 

6



--------------------------------------------------------------------------------

13.    Notice. Any notice to the Company provided for in this Agreement shall be
addressed to it in care of its Secretary at its executive offices at Clear
Channel Outdoor Holdings, Inc., 200 East Basse Road, San Antonio, Texas
78209-8328, and any notice to the Grantee shall be addressed to the Grantee at
the current address shown on the payroll records of the Company. Any notice
shall be deemed to be duly given if and when properly addressed and posted by
registered or certified mail, postage prepaid.

14.    Incorporation of Plan by Reference. This Award is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
this Award shall in all respects be interpreted in accordance with the Plan. The
Committee shall interpret and construe the Plan and this Agreement and its
interpretations and determinations shall be conclusive and binding on the
parties hereto and any other person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.

15.    Governing Law. This Agreement and the rights of all persons claiming
under this Agreement shall be governed by the laws of the State of Delaware,
without giving effect to conflicts of laws principles thereof.

16.    Miscellaneous. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified other than by
written instrument executed by the parties; provided, however, that in the event
of a conflict between this Agreement and any employment or severance agreement
between the Company and the Grantee, such employment or severance agreement
shall control. The issuance of the Awards or unrestricted Shares pursuant to
this Agreement shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and in each case any respective rules and regulations
promulgated thereunder) and any other law or regulation applicable thereto. The
Company shall not be obligated to issue any Shares pursuant to this Agreement if
any such issuance would violate any such requirements. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all of which shall constitute one and the same instrument.

17.    Consent. By signing this Agreement, the Grantee acknowledges and agrees
that:

(a)    The Company and the Company’s affiliates are permitted to hold and
process personal (and sensitive) information and data about the Grantee as part
of its personnel and other business records and may use such information in the
course of such entity’s business.

 

7



--------------------------------------------------------------------------------

(b)    In the event that disclosure is required for the proper conduct of the
business (as determined by the Company and the Company’s affiliates), the
Company and the Company’s affiliates may disclose the information referenced in
Section 17(a) to third parties, including when such entities are situated
outside the European Economic Area.

(c)    This Section 17 applies to information held, used or disclosed in any
medium.

 

8



--------------------------------------------------------------------------------

            Grantee:    “Participant Name”             Grant Date:   
“grant date”

IN WITNESS WHEREOF, the Company has caused this Award to be executed under its
corporate seal by its duly authorized officer. This Award shall take effect as a
sealed instrument.

 

CLEAR CHANNEL OUTDOOR HOLDINGS, INC. By:        Name:        Title:       
Dated: “acceptance date” Acknowledged and Agreed “Electronic Signature” Name:
“Participant Name” Address of Principal Residence:          

Signature Page to Restricted Stock Unit Award Agreement